DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's amendments and arguments filed 10/28/2022 have been fully considered and are persuasive; the rejection has been updated to address the newly amended limitations. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-11, and 15-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang et al (U.S. Pub #2013/0270588).
With respect to claim 1, Wang teaches a semiconductor device, comprising: 
a semiconductor die (Figs. 6-11, die 9; Paragraph 25); 
an encapsulant (Figs. 6-11, housing 2 and silicone 3 or 4; Paragraph 4 and 34) deposited over the semiconductor die (Figs. 6-11, housing 2 is disposed at a greater height than the die); and 
a plurality of contacts (Fig. 6-11, 11 and 12) exposed from the encapsulant, wherein each of the plurality of contacts includes a U-shaped side surface that extends for an entire length or width of the encapsulant (see Figs. 4, 6, and 8, the U-shaped side surface of 12 extends past an entire width of the encapsulant such that a portion of the side surface 16 protrudes from the encapsulant);
wherein the side surface includes a convex U-shaped curve (Figs. 6-11, the outer side surface of 11 and 12 has a convexly curved surface as seen in a plan view; see Figs. 8 and 10).  
With respect to claim 2, Wang teaches that the side surface of each of the plurality of contacts (Figs. 8 and 10, 12) is exposed from the encapsulant (Fig. 8 and 10, 2 and 3).  
With respect to claim 3, Wang teaches an indentation formed in each of the plurality of contacts with the encapsulant deposited within the indentation of each of the plurality of contacts (Fig. 3, 15 and Paragraphs 28 and 40).  
With respect to claim 4, Wang teaches that one of the plurality of contacts includes a notch (Fig. 6-11, 142).  
With respect to claim 5, Wang teaches that the side surface is U-shaped in plan view (Fig. 6-11, the isometric view of 12 and 142 illustrates that the side surface will have a U-shape in both the side view and plan view, see Figs. 6 and 8).  

With respect to claim 8, Wang teaches a semiconductor device, comprising: 
a semiconductor die (Figs. 6-11, die 9; Paragraph 25); 
an encapsulant (Figs. 6-11, housing 2 and silicone 3 or 4; Paragraph 4 and 34) deposited over the semiconductor die (Figs. 6-11, housing 2 is disposed at a greater height than the die); and 
a contact (Figs. 6-11, 11 and/or 12) including an exposed side surface that extends for an entire length or width of the encapsulant (see Figs. 4, 6, and 8, the U-shaped side surface of 12 extends past an entire width of the encapsulant such that a portion of the side surface 16 protrudes from the encapsulant);
wherein the side surface includes a convex curve (Figs. 6-11, the outer side surface of 11 and 12 has a convexly curved surface as seen in a plan view; see Figs. 8 and 10).  
With respect to claim 9, Wang teaches that the side surface (Figs. 8 and 10, 12) is exposed from the encapsulant (Fig. 8 and 10, 2 and 3).  
With respect to claim 10, Wang teaches an indentation formed in the contact with the encapsulant deposited within the indentation (Fig. 3, 15 and Paragraphs 28 and 40).  
With respect to claim 11, Wang teaches a contact (Fig. 8, 11 or 12) that includes a notch (Fig. 8, inner concave portion of contact 11 facing contact 12) filled with encapsulant (Fig. 8, 22) and visible from outside the encapsulant (Fig. 8, bottom view of package).  
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the contact of Ichikawa to have a notch as taught by Wang in order to provide a filling portion for the encapsulant that can prevent penetration of moisture (Paragraph 30) and can enhance the connection between the encapsulant and contact (Paragraph 28). 

With respect to claim 15, Wang teaches a semiconductor device, comprising: 
a semiconductor die (Figs. 6-11, die 9; Paragraph 25); 
an encapsulant (Figs. 6-11, housing 2 and silicone 3 or 4; Paragraph 4 and 34) deposited over the semiconductor die (Figs. 6-11, housing 2 is disposed at a greater height than the die); and 
a contact (Fig. 6-11, contacts 11 and 12) that extends for an entire length or width of the encapsulant (see Figs. 4, 6, and 8, the U-shaped side surface of 12 extends past an entire width of the encapsulant such that a portion of the side surface 16 protrudes from the encapsulant);
wherein the contact includes a convex curve (Figs. 6-11, the outer side surface of 11 and 12 has a convexly curved surface as seen in a plan view; see Figs. 8 and 10).  
With respect to claim 16, Wang teaches that a side surface of the contact (Figs. 8 and 10, 12) is exposed from the encapsulant (Fig. 8 and 10, 2 and 3).  
With respect to claim 17, Wang teaches that the convex curve is U-shaped in plan view (Fig. 6-11, the isometric view of 12 and 142 illustrates that the side surface will have a U-shape in both the side view and plan view, see Figs. 6 and 8).  
With respect to claim 18, Wang teaches that the side surface of the contact (Fig. 6-11, 11 or 12) extends for the entire length or width of the encapsulant (see Figs. 4, 6, and 8, the U-shaped side surface of 12 extends past an entire width of the encapsulant such that a portion of the side surface 16 protrudes from the encapsulant).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6, 7, 13, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Arshad (U.S. Pub #2010/0133693).
With respect to claim 6, 13, and 19, Wang does not teach a substrate; and a solder fillet extending from a first contact of the plurality of contacts to the substrate.
Arshad teaches a substrate (Fig. 2, 202); and a solder fillet (Fig. 2, 230) extending from a first contact of the plurality of contacts to the substrate.
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to provide a substrate and a solder fillet extending from a contact to the substrate as taught by Arshad in order to achieve the predictable result of attaching the semiconductor device to a wiring substrate (Paragraph 22-23).
Arshad teaches that the solder fillet (Fig. 2, 230) extends from the first contact to outside a footprint of the encapsulant in three different directions (Fig. 3, meniscus 301).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the solder fillet extending from the contact of Ichikawa as taught by Arshad in order to form the solder cover the entire wettable surface of a contact of the substrate (Paragraph 24-25).
With respect to claim 7 and 14, Ichikawa does not teach that the solder fillet extends from the first contact to outside a footprint of the encapsulant in three different directions.  
Arshad teaches that the solder fillet (Fig. 2, 230) extends from the first contact to outside a footprint of the encapsulant in three different directions (Fig. 3, meniscus 301).
It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to form the solder fillet extending from the contact of Ichikawa as taught by Arshad in order to form the solder cover the entire wettable surface of a contact of the substrate (Paragraph 24-25).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Real et al (U.S. Pub #2015/0076675).
With respect to claim 12, Wang does not teach that the side surface is plated with a solder wettable layer. 
Real teaches a side surface of a lead frame structure is plated with a solder wettable layer (Paragraph 7).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to plate the side surface of Wang with a solder wettable layer as taught by Real in order to enable strong solder joints to the structure (Paragraph 7). 

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Wang, in view of Lin et al (U.S. Pub #2013/0256733).
With respect to claim 21, Wang does not teach that the convex curve of the contact is half-etched. 
Lin teaches that the contacts of a lead frame structure can be half-etched (Paragraph 30).  It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to use a half-etching step to form the convex curve of Wang as taught by Lin in order to allow for more precise control of the size (Paragraph 30). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P SANDVIK whose telephone number is (571)272-8446. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Davienne Monbleau can be reached on 571-272-1945. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN P SANDVIK/Primary Examiner, Art Unit 2826